IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20858
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

PEDRO MATEOS,
also known as Pedro Castro Mateos,
also known as Pedro Mateos-Castro,
also known as Juan Perez,

                                         Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-00-CR-329-1
                         - - - - - - - - - -
                            June 15, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Pedro Mateos has requested leave

to withdraw as counsel and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Mateos did not file a

response.   Our independent review of the brief and the record

discloses no nonfrivolous issue.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.